
QuickLinks -- Click here to rapidly navigate through this document

[CIBC WORLD MARKETS LETTERHEAD]


Exhibit 10.51


     May 12, 2000

PERSONAL AND CONFIDENTIAL

STAAR Surgical Company
1911 Walker Avenue
Monrovia, CA 91016

Attn:  William C. Huddleston
    Executive Vice President and Chief Operating Officer

Dear Mr. Huddleston:

    This letter will confirm the understanding and agreement (the "Agreement")
between CIBC World Markets Corp. ("CIBC World Markets") and STAAR Surgical
Company (the "Company") as follows:

1.Engagement:  The Company hereby engages CIBC World Markets as its exclusive
agent for the proposed private placement of up to 1,250,000 shares of common
stock of the Company (the "Shares") to a limited number of Qualified
Institutional Buyers, as such term is defined in Rule 144A promulgated under the
Securities Act of 1933 (the "Investors"). Such placement shall be referred to as
the "Transaction." CIBC World Markets agrees to use its best efforts to effect
the Transaction under the terms, and subject to the conditions, contained
herein.

2.CIBC World Markets' Role:  CIBC World Markets hereby accepts the engagement
described herein and, in that connection, agrees to:

(a)assist in structuring the Transaction;

(b)assist in preparing a private placement memorandum (the "Memorandum")
describing the Company, the Shares and the Transaction;

(c)review with the Company a list of the Investors to whom the Memorandum will
be provided;

(d)prepare other communications to be used in placing the Shares, whether in the
form of letter, circular, notice or otherwise; and

(e)assist and advise the Company with respect to the negotiation of the sale of
the Shares to the Investors.



3.Due Diligence:  It is understood that CIBC World Markets' assistance in the
Transaction will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as CIBC World Markets deems
appropriate under the circumstances (such investigation hereinafter to be
referred to as "Due Diligence") and the approval of CIBC World Markets'
Commitment and Due Diligence Committees. CIBC World Markets shall have the right
in its sole discretion to terminate this Agreement if the outcome of the Due
Diligence is not satisfactory to CIBC World Markets or if approval of the
Commitment and Due Diligence Committees is not obtained ("Early Termination").

4.Term; Exclusivity:  The term of CIBC World Markets' engagement hereunder as
the Company's exclusive agent shall extend from the date hereof until the
earlier of March 31, 2001 or Early Termination, and that during the term of CIBC
World Markets' engagement hereunder: (i) the Company will not, and will not
permit its representatives to, other than in coordination with CIBC World
Markets, contact or solicit institutions, corporations or other entities as
potential purchasers of the Securities and (ii) the Company will not pursue any
financing transaction which would be in lieu of a Transaction. Furthermore, the
Company agrees that during the term of CIBC World Markets' engagement hereunder,
all inquiries, whether direct or indirect, from prospective

--------------------------------------------------------------------------------

investors will be referred to CIBC World Markets and will be deemed to have been
contacted by CIBC World Markets in connection with the Transaction. The Company
may reject any potential Investor if in its discretion, the Company believes
that the inclusion of such Investor in the Company would be incompatible with
the best interests of the Company. The Company shall not be obligated to sell
the Shares or to accept any offer thereof, and the terms of such Shares and the
final decision to issue the same shall be subject to the discretionary approval
of the Company.

Either party may terminate this Agreement at any time by giving the other party
at least thirty (30) days prior written notice of such termination, at which
time the Company shall pay to CIBC World Markets all fees earned and reimburse
CIBC World Markets for all reasonable expenses incurred, in accordance with
Paragraphs 8 and 9 hereof, respectively. The Company agrees to pay CIBC World
Markets any fees specified in Paragraph 8 if the events specified therein shall
occur during the term of this Agreement or within one year after the termination
or expiration of this Agreement. Any obligation pursuant to this Paragraph 4
shall survive the termination or expiration of this Agreement.

No offers or sales of any securities of the same or similar class as the Shares
will be made by the Company or any affiliate during the six-month period after
the completion of the offering of the Securities in each case except in
compliance with the registration requirements of the Securities Act of 1933, as
amended, or an exemption therefrom. The Company and CIBC World Markets have not
made and shall not make any general solicitation in connection with the offer
and sale of the Shares. CIBC World Markets will offer the shares only to
Qualified Institutional Buyers.

5.Best Efforts:  It is understood that CIBC World Markets' involvement in the
Transaction is strictly on a best efforts basis and that the consummation of the
Transaction will be subject to, among other things, market conditions.

6.Information:  The Company shall furnish, or cause to be furnished, to CIBC
World Markets all information reasonably requested by CIBC World Markets for the
purpose of rendering services hereunder (all such information being the
"Information"). In addition, the Company agrees to make available to CIBC World
Markets upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that CIBC World Markets (a) will use and rely on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Information and such other information; and (c) will not make an appraisal
of any of the assets or liabilities of the Company.

The Company represents and warrants to CIBC World Markets that (i) all such
information, including the Memorandum, any documents attached as exhibits
thereto and/or incorporated by reference therein, and any communications
prepared pursuant to paragraph 2(a) above, and will be true and accurate in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; and (ii) any projected financial information or other
forward-looking information which the Company provides to CIBC World Markets
will be made by the Company in food faith, based on management's best estimates
then available and based on facts and assumptions which the Company believes to
be reasonable.

7.Company Responsibilities, Representations and Warranties:

(a)The sale of the Shares to any Investor will be evidenced by a purchase
agreement ("Purchase Agreement") between the Company and such Investor in a form
reasonably satisfactory to the Company and CIBC World Markets. Prior to the
signing of any Purchase Agreement, officers

2

--------------------------------------------------------------------------------

of the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.

(b)The selling price of the Shares to be issued and sold by the Company pursuant
to the Purchase Agreements will be specified in writing by CIBC World Markets on
behalf of the Company to the prospective investors prior to the execution of the
Purchase Agreements, subject to the Company's approval.

(c)The closing of the sale of the Shares contemplated by the Purchase Agreement
(the "Closing") shall be promptly following the execution and delivery of the
Purchase Agreement and the satisfaction of other condition set forth in the
Purchase Agreement. The Company will perform the covenants set forth in the
Purchase Agreements. The Purchase Agreements will require the Company to file,
promptly after it has signed and delivered such Purchase Agreements, a
registration statement with the Securities and Exchange Commission (the "SEC")
for the resale from time to time of the Securities to be issued pursuant to such
Purchase Agreements (the "Registration Statement"). The Company will not modify
any such Purchase Agreements, nor will it execute and deliver any additional
Purchase Agreements after the time it has filed the Registration Statement.

(d)The Company (i) represents and warrants that the representations and
warranties contained in the Purchase Agreements will be true and correct in all
respects on the date of such Purchase Agreements and on the Closing Date and
(ii) agrees that CIBC World Markets shall be entitled to rely on such
representations and warranties as if they were made directly to CIBC World
Markets.

(e)The Company agrees that the Company shall have sole responsibility for
ensuring that the sale of Securities contemplated by this Agreement shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended, and will otherwise comply with the securities laws of any applicable
country or other jurisdiction. The Company shall not take any action or permit
to be taken any action on its behalf that would cause such sale of Securities to
fail to (i) qualify for such an exemption, or (ii) otherwise comply with such
securities laws.

(f)The Company will cause its independent public accountants to address and
deliver to the Company and CIBC World Markets a letter or letters (which letters
are frequently referred to as "Comfort Letters") dated as of the Closing, which
letter or letters shall be in the form reasonably requested by CIBC World
Markets.

(g)The Company will cause its counsel to address and deliver to the Company and
CIBC World Markets an opinion dated as of the Closing with respect to such
matters as CIBC World Markets and its counsel shall reasonably request.

(h)The Company will cause its outside intellectual property and/or regulatory
counsel to deliver one or more opinions, dated as of the Closing, to CIBC World
Markets regarding such matters as CIBC World Markets and its counsel shall
reasonably request.

(i)The Company acknowledges that the Purchase Agreements will require the
Company's counsel, its intellectual property counsel and/or its regulatory
counsel to deliver one or more opinions to the Investors. The Company agrees
that CIBC World Markets shall be entitled to rely on any opinions delivered to
the Investors in connection with the Transaction and resale of the Shares under
the Registration Statement.

(j)For a period of ninety (90) days from the effective date of the Registration
Statement, the Company will not, without the prior written consent of CIBC World
Markets, sell, contract to sell or otherwise dispose of or issue any securities
of the Company, except pursuant to previously issued options, any agreements
providing for anti-dilution or other stock purchase

3

--------------------------------------------------------------------------------

or share issuance rights in existence on the date hereof, any employee benefit
or similar plan of the Company in existence on the date hereof or duly adopted
hereafter, or any technology license agreement, strategic alliance or joint
venture in existence on the date hereof or which the Company may enter into
hereafter.

(k)During the time the Registration Statement is effective covering the resales
of any Securities sold to Investors, the Company will furnish to CIBC World
Markets:

(i)as soon as practicable (but in the case of the annual report of the Company
to its stockholders, within 120 days after the end of each fiscal year of the
Company), one copy of: (a) its annual report to its stockholders (which annual
report shall contain financial statements audited in accordance with generally
accepted accounting principles in the United States by a firm of certified
public accountants of recognized standing), (b) if not included in substance in
its annual report to stockholders, its annual report on Form 10-K, (c) each of
its quarterly reports to its stockholders and, if not included in substance in
its quarterly report to stockholders, its quarterly report on Form 10-Q and any
other document or agreement that is incorporated by reference into the
Registration Statement, and (d) the full Registration Statement (the foregoing
in each case, excluding exhibits); and

(ii)upon reasonable request, all exhibits excluded by the parenthetical to the
last clause of the immediately preceding paragraph and all other information
that is generally available to the public.



8.Fees:  As compensation for the services to be rendered by CIBC World Markets
hereunder, the Company will pay CIBC World Markets at the Closing, from the
proceeds of the Sale of the Shares, a transaction fee (the "Transaction Fee")
equal to the greater of (a) six and one-half percent (6.5%) of the gross
proceeds raised from the sale of the Shares. Further, the Company will pay CIBC
World Markets the Transaction Fee, if within twelve months from the termination
of this Agreement, the Company reaches an agreement in principle for the sale of
the Shares to any Investors which CIBC World Markets previously solicited or
sought to solicit (but were not permitted to do so due to the Company's
rejection of such proposed Investors pursuant to the last sentence of Section 6
hereof) on its behalf. Upon the Company's request, at the termination or
expiration of this Agreement, CIBC World Markets will supply the Company with a
list of Investors which CIBC World Markets has solicited or sought to solicit
(but were not permitted to do so due to the Company's rejection of such proposed
Investors pursuant to the last sentence of Section 6 hereof), on its behalf, and
the Company will pay CIBC World Markets any unpaid expenses reimbursable under
paragraph 9 of this Agreement. The Company's obligations hereunder shall survive
the termination or expiration of this Agreement.

9.Expense Reimbursement:  The Company agrees to reimburse CIBC World Markets for
all of its reasonable out-of-pocket expenses in connection with the performance
of its activities under the terms of this Agreement. Reasonable out-of-pocket
expenses include, but are not limited to, costs such as printing, telephone,
telex, courier service, direct computer expenses, accommodations and travel. The
Company will reimburse CIBC World Markets for fees and expenses of legal counsel
employed by and for CIBC World Markets, if any, in connection with this
Agreement. All such fees, expenses and costs will be billed monthly and are
payable when invoiced. The parties' obligations under this paragraph shall
survive the termination or expiration of this Agreement.

10.Registration:  The Company contemplates that the provisions of the Purchase
Agreement will bind the Investors, upon execution, to purchase the Shares
subject to customary conditions to closing not within the control of the
Investors. The Company agrees to use its best efforts to take such actions under
the laws of various states, as shall be agreed upon by the Lead Placement Agent
and the Company, as may be required to allow the lawful sale of the Shares. The
Company

4

--------------------------------------------------------------------------------

further agrees to file a Registration Statement on Form S-3 for the sale of the
Shares with the SEC as soon as practicable after the Closing Date and to use its
best efforts to cause the SEC to declare the Registration Statement effective on
or prior to the 75th day after the date the Registration Statement was filed by
the Company. The Company agrees to bear the expenses (excluding underwriters
fees, commissions and discounts) of such registration with the SEC and
qualification under state securities laws, including fees and disbursements of
Company counsel.

11.Indemnity:  In addition to the fees and reimbursement of expenses provided
for above, the parties agree to the indemnification provisions set forth as
Annex A herein, which are incorporated herein by reference as if fully set forth
below. The parties' obligations under this paragraph shall survive the
termination or expiration of this Agreement.

12.GOVERNING LAWS:  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAWS PROVISION THEREOF. ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT,
THE TRANSACTION OR ANY TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

13.Right of First Refusal:  In consideration for CIBC World Markets' agreement
to act as sole placement agent in connection with the Transaction, the Company
hereby grants CIBC World Markets a right of first refusal to serve as the
Company's lead financial advisor and investment banker in connection with any
financial transaction (other than customary commercial bank lending) for a
period of 12 months from the closing of the Transaction. In the event the
Company advises CIBC World Markets that it desires to effect any financial
transaction, the Company and CIBC World Markets will negotiate in good faith the
terms of CIBC World Markets' engagement in a separate agreement, which agreement
would set forth, among other matters, compensation for CIBC World Markets based
upon customary fees for the services provided. The Company's obligation under
this Paragraph 13 shall become effective only in the event of completion of the
Transaction.

14.Confidentiality:  Except as required by law, this Agreement and the services
and advice to be provided by CIBC World Markets hereunder, shall not be
disclosed to third parties without CIBC World Markets' prior written permission.
Notwithstanding, CIBC World Markets shall be permitted to advertise the services
it provided in connection with the private placement subsequent to the
consummation of the private placement. Such expense shall not be reimbursable
under paragraph 9 hereof.

15.No Brokers; Advisors:  The Company represents and warrants to CIBC World
Markets that there are no brokers, representatives or other persons which have
an interest in compensation due to CIBC World Markets from any transaction
contemplated herein or which would otherwise be due any fee, commission or
remuneration upon consummation of any Transaction.

16.Authorization:  The Company and CIBC World Markets represent and warrant that
each has all requisite power and authority to enter into and carry out the terms
and provisions of this Agreement and the execution, delivery and performance of
this Agreement does not breach or conflict with any agreement, document or
instrument to which it is a party or bound.

17.Miscellaneous:  This Agreement including Annex A, constitutes the entire
understanding and agreement between the Company and CIBC World Markets with
respect to the subject matter hereof and supercedes all prior understanding or
agreements between the parties with respect thereto, whether oral or written,
express or implied. Any amendments or modifications must be executed in writing
by both parties. This Agreement and all rights, liabilities and obligations
hereunder shall be binding upon and inure to the benefit of each party's
successors but may not be assigned without the prior written approval of the
other party.

5

--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument. The descriptive headings of the Paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in anyway the meaning or interpretation of
this Agreement.

CIBC World Markets is delighted to accept this engagement and looks forward to
working with you. Please confirm that the foregoing correctly sets forth our
agreement by signing the enclosed duplicate of this letter in the space provided
and returning it, whereupon this letter shall constitute a binding agreement as
of the date first above written.

        Very truly yours,
 
 
 
 
CIBC World Markets Corp.
 
 
 
 
By:
/s/ MICHAEL FEKETE   

--------------------------------------------------------------------------------

Michael Fekete
Managing Director

ACCEPTED AND AGREED TO
AS OF THE ABOVE DATE
STAAR Surgical Company

 

 

 
By:
 
/s/ WILLIAM C. HUDDLESTON   

--------------------------------------------------------------------------------

William C. Huddleston
Chief Financial Officer and Chief Operating Officer
 
 
 

6

--------------------------------------------------------------------------------


ANNEX A: INDEMNIFICATION


    The Company agrees to indemnify and hold harmless CIBC World Markets and its
affiliates and their respective directors, officers, employees, agents and
controlling persons (each such person, including CIBC World Markets, an
"Indemnified Party") from and against any losses, claims, damages and
liabilities, joint or several (collectively the "Damages"), to which such
Indemnified Party may become subject in connection with or otherwise relating to
or arising from (i) any transaction contemplated by this letter agreement or the
engagement of or performance of services by an Indemnified Party thereunder or
(ii) an untrue statement or an alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact necessary in order to
make a statement not misleading in light of the circumstances under which it was
made, and will reimburse each Indemnified Party for all fees and expenses
(including the fees and expenses of counsel) (collectively, "Expenses") as
incurred in connection with investigating, preparing, pursuing or defending any
threatened or pending claim, action, proceeding or investigation (collectively,
the "Proceedings") arising therefrom, whether or not such Indemnified Party is a
formal party to such Proceeding; provided, that the Company will not be liable
to any such Indemnified Party to the extent that any Damages are found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification hereunder. The Company also agrees that no
Indemnified Party will have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any person asserting claims on
behalf of the Company arising out of or in connection with any transactions
contemplated by this letter agreement or the engagement of or performance of
services by an Indemnified Party thereunder except to the extent that any
Damages are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party.

    If for any reason other than in accordance with this letter agreement, the
foregoing indemnity is unavailable to an Indemnified Party or insufficient to
hold an Indemnified Party harmless, then the Company will contribute to the
amount paid or payable by an Indemnified Party as a result of such Damages
(including all Expenses incurred) in such proportion as is appropriate to
reflect the relative benefits to the Company and/or its stockholders on the one
hand, and CIBC World Markets on the other hand, in connection with the matters
covered by this letter agreement or, if the foregoing allocation is not
permitted by applicable law, not only such relative benefits but also the
relative faults of such parties as well as any relevant equitable
considerations. The Company agrees that for purposes of this paragraph the
relative benefits to the Company and/or its stockholders and CIBC World Markets
in connection with the matters covered by this letter agreement will be deemed
to be in the same proportion that the total value paid or received or to be paid
or received by the Company and/or its stockholders in connection with the
transactions contemplated by this letter agreement, whether or not consummated,
bears to the fees paid to CIBC World Markets under this letter agreement;
provided, that in no event will the total contribution of all Indemnified
Parties to all such Damages exceed the amount of fees actually received and
retained by CIBC World Markets hereunder (excluding any amounts received by CIBC
World Markets as reimbursement of expenses).

    The Company agrees not to enter into any waiver, release or settlement of
any Proceeding, (whether or not CIBC World Markets or any other Indemnified
Party is a formal party to such Proceeding) in respect of which indemnification
may be sought hereunder without prior written consent of CIBC World Markets
(which consent will not be unreasonably withheld), unless such waiver, release
or settlement includes an unconditional release of CIBC World Markets and each
Indemnified Party from all liability arising out of such Proceeding.

    The indemnity, reimbursement and contribution obligations of the Company
hereunder will be in addition to any liability which the Company may otherwise
have to any Indemnified Party and will be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Company or
an Indemnified Party. The provisions of this Annex will survive the
modification, termination, or expiration of this letter agreement.

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.51
ANNEX A: INDEMNIFICATION
